--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT 10.2




FIRST AMENDMENT TO OFFICE LEASE AGREEMENT
 
This FIRST AMENDMENT TO OFFICE LEASE AGREEMENT (this “Amendment”) is made and
entered into as of March 29, 2010, by and between VIF/ZKS NORRIS TECH CENTER,
LLC, a Delaware limited liability company (“Landlord”), and GIGA-TRONICS
INCORPORATED, a California corporation (“Tenant”).
 
R E C I T A L S:


           A.           WHEREAS, Landlord’s predecessor-in-interest and Tenant,
entered into that certain Office Lease Agreement dated as of July 22, 2005
(“Lease”), pursuant to which Landlord leased to Tenant and Tenant leased from
Landlord Suite 100 consisting of approximately 47,397 rentable square feet of
space located at 4600 Norris Canyon Road, San Ramon, California (“Building”);
and


           B.           WHEREAS, Landlord and Tenant now desire to amend the
Lease in accordance with the terms hereof, upon the terms and conditions set
forth in the Lease, as amended hereby.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
1.           Recitals.  The foregoing recitals are incorporated herein by this
reference.
 
2.           Defined Terms.  Capitalized terms not otherwise defined herein
shall have the meaning given such terms in the Lease.
 
3.           Effective Date.  This Amendment shall be effective upon the date
hereof (“Effective Date”).
 
4.           Extension of Term.  The Term currently expires on December 31,
2011.  As of the Effective Date, and notwithstanding the current expiration date
of the Term, the Term shall be extended for an additional eighty-one (81) months
(“First Renewal Term”), commencing on April 1, 2010 (“First Renewal Term
Commencement Date”) and expiring on December 31, 2016.  During the First Renewal
Term, all of the terms and provisions of the Lease, as amended by this
Amendment, shall be in full force and effect and shall be applied in the same
manner as such terms and provisions were applied during the original term of the
Lease.
 
5.           Base Rent.  As of the First Renewal Term Commencement Date, the
Base Rent per month for the Premises shall be as follows:
 
Period
Base Rent Per Square Foot Per Month/NNN
Monthly Base Rent for the Premises
1 – 3
$0.00
$0.00
 
4 – 15
$1.00
$47,397.00
16 – 27
$1.04
$49,292.88
 
28 – 39
$1.08
$51,188.76
 
40 – 51
$1.12
$53,084.64
 
52 – 63
$1.16
$54,980.52
 
64 – 75
$1.20
$56,876.40
 
76 – 81
$1.24
$58,772.28
 



           6.           Renewal Term Alterations.


           (a)           Provided Tenant is not in default beyond any applicable
notice and cure period, Landlord agrees to contribute the sum of Two Hundred
Sixty Eight Thousand Seven Hundred Forty and No/100 Dollars ($268,740.00) (the
“Renewal Term Allowance”) toward the cost of performing certain improvements in
the Premises (“Renewal Term Alterations”).  Tenant shall construct the Renewal
Term Alterations in accordance with the terms of the Lease, as amended
hereby.  The Renewal Term Allowance may only be used for hard construction costs
(including paint and carpet within the Premises), architectural fees, general
contractor fees, construction management fees, engineering fees, building permit
fees, data cabling and technology infrastructure, building signage (pursuant to
Section 10 below), security and the payment of an oversight and coordination fee
to Landlord pursuant to the terms of the Lease.  In no event shall the Renewal
Term Allowance be used for the purchase of equipment (not including technology
infrastructure as referenced above), furniture or other items of personal
property of Tenant.  Tenant shall obtain Landlord’s consent to the Renewal Term
Alterations prior to submitting the same to the City.  Tenant shall deliver to
Landlord, prior to submitting to the City, copies of all working drawings and
plans for Landlord’s review and approval.  The Renewal Term Allowance shall be
paid to Tenant or, at Landlord's option, to the order of the general contractor
that performed the Renewal Term Alterations, within 30 days following receipt by
Landlord of: (1) receipted bills covering all labor and materials expended and
used in the Renewal Term Alterations; (2) a sworn contractor's affidavit from
the general contractor and a request to disburse from Tenant containing an
approval by Tenant of the work done; (3) full and final waivers of lien; (4)
as-built plans of the Renewal Term Alterations; and (5) the certification of
Tenant and its architect that the Renewal Term Alterations have been  installed
in a good and workmanlike manner in accordance with the approved plans and the
Lease, as amended hereby, and in accordance with applicable laws, codes and
ordinances.  The Allowance shall be disbursed in the amount reflected on the
receipted bills meeting the requirements above.  Notwithstanding anything herein
to the contrary, Landlord shall not be obligated to disburse any portion of the
Renewal Term Allowance during the continuance of a default under the Lease
beyond any applicable notice or cure period, as amended hereby, and Landlord's
obligation to disburse shall only resume when and if such default is cured.  The
Renewal Term Alterations shall be considered Alterations as defined in the
Lease, except that, even if the Renewal Term Alterations are Cosmetic
Alterations, Landlord’s prior reasonable approval shall be required.


           (b)           Tenant shall not be entitled to any unused portion of
the Renewal Term Allowance, except as set forth in the following sentence.  If
the cost of the Renewal Term Alterations are less than the Renewal Term
Allowance (or if the Tenant chooses not to perform any Renewal Term
Alterations), Tenant, provided it is not in default under the Lease beyond any
applicable notice and cure period, as amended hereby, shall be entitled to apply
up to Ninety Seven Thousand Seven Hundred Ninety Four and No/100 Dollars
($97,794.00) of the Renewal Term Allowance as a credit against Base Rent and
Additional Rent due under the Lease, as amended hereby, for the First Renewal
Term, starting with the thirty-ninth (39th) month of the First Renewal Term by
providing Landlord with written notice, at least thirty (30) days in advance of
the date that Tenant desires for such credit to be applied (and specifying the
months for which such credit should be applied).


           (c)           This Section 6 shall not be deemed applicable to any
additional space added to the Premises at any time or from time to time, whether
by any options under the Lease, as amended hereby or otherwise, or to any
portion of the original Premises or any additions to the Premises in the event
of a renewal or extension of the First Renewal Term, whether by any options
under the Lease, as amended hereby or otherwise, unless expressly so provided in
the Lease, as amended hereby, or any amendment or supplement to the Lease, as
amended hereby.


           (d)           If Landlord fails to fulfill its obligation to disburse
the Renewal Term Allowance in accordance with the terms of Section 6(a) above,
to the extent Tenant is actually entitled to the same pursuant to the
requirements above, and such failure is not cured within thirty (30) days after
written notice from Tenant, then as Tenant’s sole and exclusive remedy, Tenant
shall have the right to offset any unpaid portions of the Renewal Term Allowance
that Tenant is actually entitled to pursuant to Section 6(a) against Tenant’s
obligation for Rent next coming due under the Lease, as amended hereby, until
such time as the amount offset against Rent equals the amount of the Renewal
Term Allowance that Tenant was entitled to but did not receive; provided,
however, that if Landlord disputes, in writing, that Tenant is entitled to the
portion of the Renewal Term Allowance so claimed by Tenant, then Tenant shall
not have the right to offset such amount against Rent until the same is resolved
by mutual agreement of the parties or adjudicated by a court of competent
jurisdiction.


           7.           Security Deposit.  Landlord currently holds a Security
Deposit in the amount of One Hundred Thousand and No/100 Dollars
($100,000.00).  Upon the First Renewal Term Commencement Date, and so long as no
default has occurred, Landlord shall apply the amount of Forty One Thousand Two
Hundred Twenty Seven and 72/100 Dollars ($41,227.72) from the Security Deposit
to the payment of Base Rent for the month of July 2010 so that the Security
Deposit will equal Fifty Eight Thousand Seven Hundred Seventy Two and 28/100
($58,772.28) after such application.


           8.           Lease Termination Right.


           (a)           Subject to the limitations set forth in this Section 8,
Tenant shall have the right, to be exercised only one time, to either: (i)
terminate this Lease in its entirety or (ii) terminate this Lease with respect
to the Termination Premises only (as depicted on the Demising Plan attached
hereto as Exhibit “A”), and in either case, the termination cannot occur until
after the last day of the thirty-eighth (38th) month of the First Renewal Term
(“Termination Date”).  In the event Tenant elects to exercise its option to
terminate this Lease as provided hereunder (the “Termination Right”), Tenant
shall provide Landlord with an irrevocable written notice of its election to
terminate this Lease (“Termination Notice”) with no less than two hundred
seventy (270) days prior written notice from the Termination Date, which notice
shall state Tenant's intention to terminate this Lease in accordance with this
Section 8(a) and specifying whether such Termination Right is with respect to
the entire Lease or as to the Termination Premises (and which such notice shall
refer to said section).  If Tenant fails to make an election in the Termination
Notice (as to whether Tenant has exercised the Termination Right with respect to
the entire Lease or as to the Termination Premises, then Tenant shall be deemed
to have elected to terminate this Lease as with respect to the Termination
Premises only.


           (b)           For Tenant’s notice to be effective, Tenant must
deliver to Landlord, concurrently with the delivery of the Termination Notice,
the Lease Termination Fee (as hereinafter defined) and if Tenant fails to
deliver the Lease Termination Fee as and when required hereunder, then Tenant
shall have irrevocably waived its right to exercise the Termination Right.  The
“Lease Termination Fee” shall mean an amount equal to: (i) the unamortized
portion of the Renewal Term Allowance disbursed by Landlord or offset against
Rent by Tenant pursuant to Section 6(d) above; (ii) the unamortized amount of
real estate leasing commissions paid to any broker (and any unpaid amounts owed
to any broker) by Landlord in connection with the negotiation and execution of
this Amendment; (iii) the amount of Base Rent that would have been payable by
Tenant for the Premises under this Amendment for the four and one-half (4.5)
month period after the Termination Date; and (iv) the difference in Base Rent
that Tenant would have paid under the Lease through the natural expiration date
of the Lease (i.e. December 31, 2011) and the Base Rent that Tenant is paying
hereunder through December 31, 2011, together with interest on the items set
forth in subclauses (i) and (ii) only at a rate of eight percent (8%) per annum,
compounded monthly.  If Tenant terminates this Lease with respect to the
Termination Premises only, then the Lease Termination Fee shall be determined as
set forth above, but prorated based on the number of square feet in the
Termination Premises.  The amortization period shall be the First Renewal Term
(less any period of abated Base Rent).


           (c)           In addition, if Tenant terminates this Lease with
respect to the Termination Premises only, then in addition to the Lease
Termination Fee, Tenant shall be solely responsible for all costs incurred by
Landlord to demise the Premises (“Demising Work”), which shall include, but
shall not be limited to, the following: (i) demising wall construction; (ii)
splitting of the HVAC system; (iii) new metering for electrical; (iv) fire and
safety requirements (i.e. sprinkler adjustment, alarms and alarm panels); (v)
seismic upgrade of ceiling system in the Termination Premises and/or Surrender
Premises (if required by the City of San Ramon); (vi) ADA and/or code upgrades
in the Termination Premises, Surrender Premises and/or common areas (if required
by the City of San Ramon) (it being understood that if the ADA and/or code
compliance issues are inside the Premises, then Tenant shall perform such
improvements as may be required to satisfy such code compliance issues and if
the code compliance issues are outside of the Premises, then Landlord shall
perform such improvements as may be required to satisfy such code compliance
issues and Tenant shall reimburse Landlord for the cost thereof (together with
the construction management fee); (vii) new shipping access for Remaining
Premises (as depicted on Exhibit “A” attached hereto) (if required by Tenant);
(viii) new building entry to the Termination Premises (using materials
substantially similar to those in the Building); (ix) architectural fees; (x) a
construction management fee to Landlord (in the amounts set forth in Section
9.03 of the Lease); and (xi) building permit fees and all other City and agency
related fees.  If Tenant exercises the Termination Notice with respect to the
Termination Premises only, Landlord shall bid the Demising Work to three (3)
reputable general contractors selected by Landlord and shall select one of the
contractors to perform the Demising Work.  Tenant shall, within thirty (30) days
after written request from Landlord, together with evidence of the estimated
cost of the Demising Work as prepared by the contractor, escrow with an escrow
company mutually acceptable to Landlord and Tenant the estimated amount of the
Demising Work.  Landlord shall have the right, from time to time, to draw down
from the escrow to pay for the Demising Work.  If the cost of the Demising Work
exceeds the amount of the escrow, then Tenant shall replenish the escrow within
thirty (30) days after written request from Landlord.  If Landlord completes the
Demising Work and there are funds remaining in the escrow, the same shall be
returned to Tenant.


           (d)           Exhibit “A” attached hereto generally depicts the
demising of the Termination Premises and Remaining Premises.  The exact location
of the demising wall will need to be determined when the Demising Work is being
completed, based on the then applicable laws.  Upon the completion of the
Demising Work, Landlord shall, at Tenant’s expense, cause the rentable square
footage of the Remaining Premises to be verified by an architect selected by
Landlord using the guidelines for such measurements specified in the American
National Standard Institute Publication ANSI Z65.1-1996 as adopted by the
Building Owners and Managers Association (the “BOMA Standard”).  The Base
Rental, Tenant’s Pro Rata Share, the number of parking spaces allocated to
Tenant under Exhibit G of the Lease, and any other matters in the Lease
determined by the rentable square footage of the Premises shall be adjusted
accordingly and Landlord and Tenant shall enter into an amendment to the Lease
documenting the same.


           (e)           Tenant shall have no right to exercise this Termination
Right and the same shall be null and void and irrevocably waived by Tenant if
Tenant is in default under the Lease beyond any applicable notice or cure
period, as amended hereby, as of the date of the Termination Notice or as of the
Termination Date or if Tenant fails to comply with and perform each and every
condition and obligation specified in this Section 8 at the time and in the
manner provided herein after expiration of any applicable notice or cure
period.  In the event Tenant properly exercises its Termination Right, this
Lease shall terminate on the Termination Date, in its entirety, if Tenant
exercised the Termination Right with respect to the entirety of the Lease or as
to the Termination Premises only if Tenant exercised the Termination Right with
respect to the Termination Premises.


           9.           Renewal Option.


           (a)           Subject to the terms of this Section 9 and provided
that no uncured default has occurred beyond any applicable notice and cure
period, Tenant shall have one (1) option to extend (“Second Renewal Option”) the
Term for sixty (60) months commencing upon the expiration of the First Renewal
Term (“Second Renewal Term”).  In the event Tenant elects to exercise its option
to extend the Term by the Second Renewal Term, as provided hereunder, Tenant
shall provide Landlord irrevocable written notice of such election, no earlier
than three hundred sixty five (365) days and no later than two hundred seventy
(270) days prior to the then-existing expiration date of the Term of this
Lease.  Except for Base Rent, the terms and conditions of the Lease, as amended
hereby, during the Second Renewal Term shall be identical to the terms and
conditions of the Lease, as amended hereby.


                      (i) Base Rent for the Second Renewal Term shall be
adjusted to one hundred percent (100%) of the fair market rental value (“FMV”)
for comparable properties and comparable uses in San Ramon and Pleasanton, as of
the commencement of the Second Renewal Term, as such FMV is determined as set
forth herein.    Landlord shall give Tenant writing notice of its determination
of FMV.  If Tenant fails to accept or dispute Landlord’s determination of FMV
within ten (10) business days after Landlords delivery of written notice with
Landlord’s determination of the FMV, then Tenant shall be deemed to have waived
the Second Renewal Option. If Tenant disputes Landlord’s determination of FMV,
Tenant shall so notify Landlord within ten (10) business days following
Landlord’s notice to Tenant of Landlord’s determination and, in such case, the
FMV shall be determined as follows:


                      (ii)           Within thirty (30) days following Tenant’s
notice to Landlord that it disputes Landlord’s determination of the FMV,
Landlord and Tenant shall meet no less than two (2) times, at a mutually
agreeable time and place, to attempt to agree upon the FMV.


                      (iii)           If within this 30-day period Landlord and
Tenant cannot reach agreement as to the FMV, they shall each select one
appraiser to determine the FMV.  Each such appraiser shall arrive at a
determination of the FMV and submit his or her conclusions to Landlord and
Tenant within thirty (30) days after the expiration of the 30-day consultation
period described in (a) above.


                      (iv)           If only one appraisal is submitted within
the requisite time period, it shall be deemed to be the FMV.  If both appraisals
are submitted within such time period, and if the two appraisals so submitted
differ by less than ten percent (10%) of the higher of the two, the average of
the two shall be the FMV.  If the two appraisals differ by more than ten percent
(10%) of the higher of the two, then the two appraisers shall immediately select
a third appraiser who will within thirty (30) days of his or her selection make
a determination of the FMV and submit such determination to Landlord and
Tenant.  This third appraisal will then be averaged with the closer of the
previous two appraisals and the result shall be the FMV.


                      (v)           All appraisers specified pursuant hereto
shall be members of the American Institute of Real Estate Appraisers with not
less than five (5) years experience appraising office, research and development
and industrial properties in the San Ramon/Pleasanton area.  Each party shall
pay the cost of the appraiser selected by such party and one-half of the cost of
the third appraiser.


           (b)           No later than thirty (30) days prior to the
commencement of the Second Renewal Term, Tenant shall deposit with Landlord an
amount, that when taken together with the Security Deposit, equals the Base Rent
due for the last month of the Second Renewal Term.


           (c)           Notwithstanding anything to the contrary set forth
herein, Tenant shall have no right to exercise the Second Renewal Option (or if
the Renewal Option has been exercised, but the following conditions are not
satisfied, then the exercise of the Second Renewal Option shall be void) if: (i)
there has been any materially adverse change in the financial condition of the
Tenant, as of the Effective Date, or (ii) if the net worth (determined in
accordance with generally accepted accounting principles consistently applied)
of the Tenant at the time it desires to exercise the Second Renewal Option or as
of the commencement date of the Renewal Term is less than the net worth (as so
determined) of Tenant as of the Effective Date.  Tenant shall be required, as a
condition precedent to the Second Renewal Option being validly exercised, to
provide evidence (which shall be reasonably acceptable to Landlord) that the
foregoing conditions have been satisfied.


           (d)           Notwithstanding anything to the contrary contained
herein, the Renewal Option is personal to Giga-tronics Incorporated, a
California corporation or its successor by Permitted Transfer pursuant to
Section 11.04 of the Lease, shall be exercisable only by Giga-tronics
Incorporated, a California corporation or its successor by Permitted Transfer
pursuant to Section 11.04 of the Lease, and may not be assigned or exercised by
any other successor, assignee, sublessee or transferee of Giga-tronics
Incorporated, a California corporation’s interest in the Lease, nor may it be
exercised if any portion of the Premises is sublet, other than to an Affiliate
or if Giga-tronics Incorporated, a California corporation or its successor by
Permitted Transfer pursuant to Section 11.04 of the Lease, is not occupying at
least seventy-five (75%) of the Premises. As used herein, Giga-tronics
Incorporated, a California corporation, includes any Affiliate that becomes the
Tenant under the Lease pursuant to Section 11.04 of the Lease.


           (e)           Tenant agrees and acknowledges that notwithstanding
anything to the contrary set forth in the Lease, Tenant has no options to renew
or extend the Term other than as set forth in this Section 9.

 
           10.           Monument Signage.  So long as (i) Tenant is not in
default under the terms of the Lease, beyond any applicable notice and cure
period; (ii) Tenant has not abandoned the Premises; (iii) Tenant has not
assigned the Lease to an entity other than an Affiliate of Tenant that becomes
the Tenant under the Lease pursuant to Section 11.04 of the Lease, in addition
the existing signage rights afforded to Tenant under the Lease, and (iv) subject
to receipt by Tenant of all applicable permits and approvals (including those
required under any covenants, conditions and restrictions encumbering the
Property) Tenant shall have the right during the term of the Lease, as amended
hereby, to have its name placed on the outside of the Building in a location
mutually acceptable to Landlord and Tenant (the “Building Sign”). Following
installation of Tenant's Building Sign, Tenant shall be liable for all costs
related to the maintenance and, if applicable, illumination of the Building
Sign.  The Building Sign shall comply with all Laws and is be subject to any
covenants, conditions and restrictions encumbering the Property.  Tenant shall
be solely responsible for the costs in connection with the design, fabrication
and installation of the Building Sign.  Tenant must obtain Landlord's written
consent to any proposed signage and lettering prior to its fabrication and
installation.  Landlord reserves the right to withhold consent to any sign that,
in the reasonable judgment of Landlord, is not harmonious with the design
standards of the Building.  To obtain Landlord's consent, Tenant shall submit
design drawings to Landlord showing the type and sizes of all lettering; the
colors, finishes and types of materials used; and (if applicable and Landlord
consents) any provisions for illumination.  Tenant shall be responsible for the
cost of removal of the Building Sign and to repair any damage resulting from the
installation or removal upon the earliest to occur of: (i) termination or
expiration of the Lease, as amended hereby; (ii) the abandonment of the Premises
by Tenant; or (iii) the assignment of the Lease, as amended hereby, to an entity
other than an Affiliate of Tenant that becomes the Tenant under the Lease
pursuant to Section 11.04 of the Lease.  If Tenant exercises its Termination
Right with respect to the Termination Premises only, then Tenant shall, not
later than the Termination Date, remove the Building Sign and repair any damage
from the installation and removal thereof.
 
 
           11.           Right of First Offer.


(a)           Subject to the current renewal or expansion options of the tenants
in the ROFO Premises (as hereinafter defined) (“Prior Rights”), Tenant shall
have the right, from time to time, during the term of the Lease, as amended
hereby, to lease up to twenty thousand (20,000) square feet of space on the
second floor of the Building as such space becomes available for lease to the
general marketplace, but subject to a space configuration which is reasonably
acceptable to Landlord, taking into consideration access, cost and the
leasability of the remnant space (in each instance, the “ROFO
Premises”).  Landlord shall provide Tenant written notice, from time to time (in
each instance, “ROFO Initial Notice”): (i) describing the ROFO Premises that
will become available (as Landlord determines such space is becoming available);
(ii) stating Landlord’s non-binding estimated delivery date of the ROFO
Premises; and (iii) the terms on which Landlord would lease such ROFO Premises
to Tenant (“ROFO Terms”).  The ROFO Terms must be at equal to FMV.


(b)           Tenant shall have the right (“ROFO”), to be exercised within ten
(10) business days of the ROFO Initial Notice (“ROFO Notice”), or waived if not
so exercised, to provide written notice to Landlord to elect to lease the ROFO
Premises on the ROFO Terms.  If Tenant exercises the ROFO, Landlord and Tenant
shall enter into an agreement documenting and incorporating the ROFO Terms (the
“ROFO Amendment”) within ten (10) business days after the ROFO Notice.


(c)           If Tenant fails to deliver the ROFO Notice as and when required
above or if Landlord and Tenant fail to enter into the ROFO Amendment, Landlord
shall then be free to offer the ROFO Premises and negotiate a lease therefor
with any other party, and Tenant shall have no further right to lease the space
which is the subject of the ROFO Initial Notice; provided, however, that if the
terms of the lease for the ROFO Premises with the other party are materially
more favorable than those given to Tenant in the original ROFO Notice, then
Landlord must give Tenant a new ROFO Notice reflecting the more favorable terms
and thereafter the terms of this Section 11 shall apply (including the timing of
Tenant exercising the ROFO).  The right to lease the space by Tenant hereunder
shall apply only to the entire space described in the ROFO Initial Notice.


           (d)           Notwithstanding anything to the contrary contained
herein, the ROFO is personal to Giga-tronics Incorporated, a California
corporation or its successor by Permitted Transfer pursuant to Section 11.04 of
the Lease, shall be exercisable only by Giga-tronics Incorporated, a California
corporation or its successor by Permitted Transfer pursuant to Section 11.04 of
the Lease, and may not be assigned or exercised by any other successor,
assignee, sublessee or transferee of Giga-tronics Incorporated, a California
corporation’s interest in the Lease, nor may it be exercised if any portion of
the Premises is sublet, other than to an Affiliate or if Giga-tronics
Incorporated, a California corporation or its successor by Permitted Transfer
pursuant to Section 11.04 of the Lease, is not occupying at least seventy-five
(75%) of the Premises. As used herein, Giga-tronics Incorporated, a California
corporation, includes any Affiliate that becomes the Tenant under the Lease
pursuant to Section 11.04 of the Lease.


           12.           As-Is.  Tenant agrees and acknowledges that the
Premises remain acceptable for Tenant's use and Tenant acknowledges that neither
Landlord nor any broker or agent has made any representations or warranties in
connection with the physical condition of the Premises or their fitness for
Tenant's use upon which Tenant has relied directly or indirectly for any
purpose.  Tenant accepts the Premises in an “AS IS” condition.  Tenant shall be
responsible for any and all code compliance issues that are triggered as a
result of the Renewal Term Improvements (it being understood that if the code
compliance issues are inside the Premises, then Tenant shall perform such
improvements as may be required to satisfy such code compliance issues and if
the code compliance issues are outside of the Premises, then Landlord shall
perform such improvements as may be required to satisfy such code compliance
issues and deduct the cost thereof (together with the construction management
fee) from the Renewal Term Allowance). Except as expressly provided to the
contrary in the Lease, as amended hereby, Landlord shall not be required to make
any expenditure, incur any obligation, or incur any liability of any kind
whatsoever in connection with the Lease as amended hereby or the ownership,
construction, maintenance, operation or repair of the Premises.

 
13.           Brokers.  Tenant warrants that it has had no dealings with any
real estate broker or agent other than Colliers International, on behalf of
Landlord and Jones Lang LaSalle Americas, Inc., on behalf of Tenant, whose
commissions shall be payable by Landlord pursuant to a separate written
agreement.  If Tenant has dealt with any other person or real estate broker with
respect to leasing or renting space in the Building, Tenant shall be solely
responsible for the payment of any fee due said person or firm and Tenant shall
hold Landlord free and harmless against any liability in respect thereto,
including attorneys' fees and costs.  Landlord warrants that it has had no
dealings with any real estate broker or agent other than Colliers International,
on behalf of Landlord and Jones Lang LaSalle Americas, Inc., on behalf of
Tenant, whose commissions shall be payable by Landlord pursuant to a separate
written agreement.  If Landlord has dealt with any other person or real estate
broker with respect to leasing or renting space in the Building, Landlord shall
be solely responsible for the payment of any fee due said person or firm and
Landlord shall hold Tenant free and harmless against any liability in respect
thereto, including attorneys' fees and costs.
 
14.           Tenant's Representations and Warranties.  Tenant hereby represents
and warrants to Landlord that the Lease as amended hereby constitutes a valid
and binding obligation of Tenant, enforceable against Tenant in accordance with
their terms, and Tenant has no defenses, offsets or counterclaims with respect
to its obligations thereunder.  Tenant also represents and warrants that there
is no existing Default on the part of the Landlord or the Tenant in any of the
terms and conditions of the Lease and no event has occurred which, with the
passing of time or giving of notice or both, would constitute a Default under
the Lease by Landlord or Tenant.
 
15.           Express Changes Only.  Except as set forth in this Amendment, all
of the terms and provisions of the Lease shall remain unmodified and in full
force and effect, and shall be incorporated herein.
 
16.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original and all such counterparts together, shall constitute one and the same
instrument.  The execution of facsimiles or electronic copies of this  Amendment
shall be binding on the parties hereto.
 
              17.           Entire Agreement.  Other than the Lease, there are
and were no oral or written representations, warranties, understandings,
stipulations, agreements, or promises made by either party, or by any agent,
employee, or other representative of either party, pertaining to the subject
matter of this Amendment which have not been incorporated into this
Amendment.  This Amendment shall not be modified, changed, terminated, amended,
superseded, waived, or extended except by a written instrument executed by the
parties hereto.
 
18.           Attorneys' Fees.  In the event that either party hereto brings any
action or files any proceedings in connection with the enforcement of its
respective rights under this Amendment or as a consequence of any breach by the
other party hereto of its obligations hereunder, the prevailing party in such
action or proceeding shall be entitled to have all of its attorneys' fees and
out-of-pocket expenditures paid by the losing party.


 
[SIGNATURE PAGE ATTACHED]



 
 

--------------------------------------------------------------------------------

 

 
This Amendment is executed by the parties hereto as of the date first written
above.


                                                               
 

 LANDLORD:   VIF/ZKS NORRIS TECH CENTER, LLC,    a Delaware limited liability
company          By:  Stephens RE San Ramon I, LLC,      a California limited
liability company,      its Member            By:  /s/ Jonathan Winslow    
 Name:  Jonathan Winslow      Its: Manager

 



 



 

 TENANT:   GIGA-TRONICS INCORPORATED,    a California corporation      By: /s/
John R. Regazzi 
                                                                               
 Name:  John R. Regazzi          
 Its:  CEO                                                                                 
     

 



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                                                           
 
 
 
 


                                                                                                           

                                                     
                                                                                                                
                                                      
 
 

